Citation Nr: 1746294	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  09-19 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for prostate cancer and residuals.

2.  Entitlement to service connection for erectile dysfunction (ED).

3.  Entitlement to an initial rating in excess of 30 percent prior to October 25, 2006, and a rating in excess of 70 percent from that date forward, for service-connected posttraumatic stress disorder (PTSD) with depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1982 and from January 1991 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2006 and May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a formal hearing before a Decision Review Officer (DRO) at the RO in October 2010, and before the Board in May 2014. A transcript of each hearing is of record

In August 2014, the Board dismissed numerous issues on appeal.  In addition, the Board remanded the instant claims for service connection for prostate cancer and ED, as well as for an increased rating for PTSD with depressive disorder.

The issues of service connection for ED and an increased rating for PTSD with depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicide agents in service.

2.  Prostate cancer was not manifested during service or within one year thereafter; prostate cancer is not related to service and it was not caused or aggravated by service-connected sarcoidosis.

CONCLUSION OF LAW

The criteria for service connection for prostate cancer and residuals have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated February 2009, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claim for service connection, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claim decided herein have also been obtained.

The Veteran was afforded a VA examination in July 2016.  The examiner offered an opinion as to whether prostate cancer is related to service and provided a cogent rationale to support his clear opinion, in both July 2016 and a September 2016 addendum.  For those reasons, the July 2016 VA examination and September 2016 addendum are adequate for determining the issue of service connection for prostate cancer.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board also notes that substantial compliance with its past remand directive has been achieved.  See Stegall v. West, 11 Vet. App. 268 (1998).  To that end, as discussed above, the Veteran was afforded a VA examination to determine the nature and etiology of prostate cancer.  Additionally, the AOJ requested verification from the Joint Services Records Research Center (JSRRC) to determine if the Veteran was exposed to herbicides while stationed at Fort McClellan, Alabama.  In August 2016, the AOJ made a formal finding regarding the Veteran's purported exposure to herbicides.  Thus, the Board finds that substantial compliance with its August 2014 remand directives has been achieved.  See id.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

If a Veteran was exposed to an herbicide agent, such as Agent Orange, during active military, naval, or air service, certain listed diseases shall be service connected.  See 38 U.S.C.A. § 1116 (West 2014), 38 C.F.R. § 3.309(e) (2016).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Service connection may also be granted on a secondary basis where a condition is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  To warrant service connection on a secondary basis, the evidence must show that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Compensation for secondary service connection based on aggravation of a non-service-connected condition is only warranted for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

To start, the Veteran primarily contends that he was exposed to Agent Orange at Fort McClellan.

The Veteran submitted an article from a website, http://www.gmasw.com/ao_bases.pdf.  That site notes that at Fort McClellan, ten old training areas and three former disposal sites have "a slight chance" of subsurface contamination from mustard agent and its breakdown products and possible byproducts of chemical agent decontamination.  The Board does not find this article probative as to whether the Veteran was actually exposed to herbicides at Fort McClellan.  Indeed, the article itself notes a slight chance of contamination-indicating a mere possibility and, at that rate, a very minimal one.  Further, the article does not specify that the herbicides which are the subject of 38 C.F.R. § 3.307 which provide for presumptive service connection were used there.  Finally, it is not responsive to the Veteran's specific situation.  To that end, the article does not state when such agents were possibly at Fort McClellan, or whether the Veteran was in close proximity to such.  Accordingly, the Board does not find the article to be probative as to whether the Veteran himself was actually exposed to Agent Orange at Fort McClellan.

As noted in the past remand, the Veteran submitted a prior Board decision where the Board resolved doubt in a claimant's favor and found that he was exposed to exposure to Agent Orange at Fort McClellan due to the presence of dioxin in that Veteran's blood.  As noted before, those facts are not present in this case.  Further, Board decisions are not precedential and the Board is not required to be consistent in its decision making.  See 38 C.F.R. § 20.1303 (2016).  Rather, Board decisions are subject to variance.  Hudgens v. Gibson, 26 Vet. App. 558, 566 (2014) (Kasold, J., dissenting).  For those reasons, the prior Board decision is not probative here.

In August 2016, the AOJ completed a memorandum as to the Veteran's purported exposure to Agent Orange at Fort McClellan.  In that memorandum, it was noted that both the National Archives and Records Administration (NARA) and Joint Service Records Research Center (JSRRC) were contacted.  NARA reviewed general history submitted by Fort McClellan and noted that the Chemical Corps School changed its name to the U.S. Army Chemical Center and School, which was disestablished in 1973, as was the U.S. Army Combat Developments Command Chemical Biological-Radiological Agency.  It was noted that he history provided did not document any spraying, testing, storage, transporting, storage, or usage of herbicides at Fort McClellan.  The memorandum noted that the Veteran began service at Fort McClellan more than a year after the Chemical School and Agency was disestablish.  Thus, it was concluded that exposure to Agent Orange could not be conceded.

The Board finds the most probative evidence with respect to the Veteran's purported exposure to be the August 2016 memorandum.  Indeed, that memorandum is based on research performed by JSRRC and NARA, which reviewed histories of Agent Orange at Fort McClellan.  Indeed, while the U.S. Army Chemical Center and School and the U.S. Army Combat Developments Command Chemical Biological-Radiological Agency operated at Fort McClellan, both were disestablished in 1973, over a year before the Veteran was stationed there.  Further, the histories showed no spraying, testing, storage, transporting, storage, or usage of herbicides at Fort McClellan.  There is no competent evidence counter to the August 2016 memorandum.  Moreover, the memorandum is detailed and specifically addresses Agent Orange, unlike the website provided by the Veteran.

Based on the foregoing, the Board finds that the weight of the evidence is against a finding that the Veteran was exposed to Agent Orange at Fort McClellan.  As such, he is not entitled to presumptive service connection for the diseases listed in 38 C.F.R. § 3.309(e), to include prostate cancer.  For these reasons, the Board finds that service connection for prostate cancer on a presumptive basis as due to herbicide exposure is not warranted.  38 C.F.R. §§ 3.307, 3.309(e).

The Board acknowledges the November 2011 record of Dr. M., indicating the prostate cancer was possibly caused by the Veteran's reported exposure to Agent Orange.  Again, however, exposure to Agent Orange has not been shown.  Thus, that opinion is of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (holding that as a medical opinion can be no better than the facts alleged by a veteran, an opinion based on an inaccurate factual premise has no probative value).  The Board also notes that had exposure been shown or conceded, service connection would be presumptively awarded pursuant to 38 C.F.R. §§ 3.307 and 3.309.  In any event, such exposure has not been shown.

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed prostate cancer is not etiologically related to service. See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran also asserts that he was exposed to a host of other chemical agents and toxins during service, and that purported exposure caused his prostate cancer.  Specifically, the Veteran has claimed his prostate cancer is due to his service in a nuclear firing battery at Fort Polk, Louisiana, as well as other chemicals and dioxins other than Agent Orange while stationed at Fort McClellan and in the Persian Gulf.  See Board Hearing Transcript.

To the extent that the Veteran himself asserts an etiological relationship between his prostate cancer and those purported in-service exposures, he is not competent to opine on that medical question.  Indeed, these questions relate to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

The only competent and probative opinion weighs against the claim.  Indeed, in the September 2016 addendum, the examiner stated that it was less likely than not that the Veteran's prostate cancer was caused by or a result of being in a nuclear firing battery or exposure to chemicals and toxins other than Agent Orange.  As rationale, the examiner stated that prostate cancer has one of the strongest relationships between age and any human malignancy.  Further, he noted other risk factors as race, genetics, family history, diet and obesity.  The examiner stated that there is no evidence that any purported in-service event correlates to the development of prostate cancer.  Indeed, the examiner explained that the Veteran possesses the risk factors of age and obesity.  Thus, the examiner opined that it was less likely than not that prostate cancer was related to service.  The Board finds this opinion probative as the examiner offered a thorough and well-reasoned rationale to support his opinion and it does not contradict any evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (Board charged with assessing the probative value of evidence).

As there is no competent and probative evidence counter to the September 2016 addendum-which weighs against the claim-a preponderance of the evidence is against a finding that prostate cancer is related to service, to include purported exposure to other toxins and chemical and proximity to a nuclear firing battery.


Finally, regarding secondary service connection, the weight of the evidence is against a finding that prostate cancer is caused by or aggravated by service-connected sarcoidosis.

The Veteran has asserted that his prostate cancer is a result of a weakened immune system due to his service-connected sarcoidosis.  See Board Hearing Transcript.  Again, the Veteran is not competent to opine as to the internal processes of a weakened immune system due to sarcoidosis causing prostate cancer.  See Jandreau, 492 F.3d at 1377.

In the September 2016 addendum, the examiner opined that it was less likely than not that prostate cancer was caused or aggravated by service-connected sarcoidosis.  As rationale, the examiner stated that there were no peer-reviewed articles showing that sarcoidosis causes or aggravates prostate cancer.  Indeed, the examiner further explained that there is no rational medical basis for concluding that sarcoidosis aggravates prostate cancer.  Thus, the examiner opined that it was less likely than not that service-connected sarcoidosis caused or aggravated prostate cancer.  The Board finds this opinion probative as the examiner offered a thorough and well-reasoned rationale to support his opinion and it does not contradict any evidence of record.  See Caluza, 7 Vet. App. at 511 (Board charged with assessing the probative value of evidence).

As there is no competent and probative evidence counter to the September 2016 addendum-which weighs against the claim-a preponderance of the evidence is against a finding that prostate cancer is caused or aggravated by sarcoidosis.  Thus, the weight of the evidence is against a finding that secondary service connection is warranted.

Based on the foregoing, the preponderance of the evidence is against the Veteran's claim.  Thus, the benefit-of-the-doubt rule does not apply, and service connection for prostate cancer and residuals must be denied.  See 38 U.S.C.A. § 5107(b).



ORDER

Service connection for prostate cancer and residuals is denied.


REMAND

Regarding the issue of service connection for ED, the Veteran was afforded a VA examination in July 2016.  The examiner offered opinions as to the etiology of ED.  Regarding direct service connection, the examiner opined that it was less likely than not that ED was directly related to service.  Despite this, the examiner's rationale relates solely to the etiology of prostate cancer.  In a September 2016 addendum, the examiner again offered no rationale as to his opinion that ED was not related to service.  Regarding secondary service connection, the examiner stated that it was less likely than not ED was caused by or the result of other service-connected disabilities.  As rationale, the examiner stated that the most direct cause of ED is prostate cancer surgery.  This statement seemingly indicates that there could be other causes of ED.  In the September 2016 addendum, the examiner explained that to further state whether ED was caused or aggravated by any service-connected disabilities would require speculation.  The examiner offered no explanation as to why a resort to mere speculation was necessary.  Thus, the July 2016 examination and September 2016 are inadequate and the Board must seek another opinion.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the issue of an increased rating for PTSD with depressive disorder, the Board remanded that matter in August 2014.  The purpose of the remand was for the AOJ to adjudicate the intertwined claim of clear and unmistakable error (CUE) in the January 1995 rating decision that denied service connection for PTSD and depressive disorder.  The matters are intertwined as a finding of CUE in the January 1995 rating decision will impact the Veteran's claim for an increased initial rating.  See Shields v. Brown, 8 Vet. App. 346, 350-51 (1995); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

The AOJ addressed, for the first time, the CUE claim in a February 2017 supplemental statement of the case (SSOC), as part of the increased rating claim (the CUE claim was not even addressed on its own, but rather as part of the increased rating claim).  An SSOC, even when raising new issues, is an updated statement of the Agency's position and is not an initial determination.  38 C.F.R. § 19.31; Hamilton v. Brown, 39 F.3d 1574, 1584 (1994).  As there was no initial adjudication of the CUE claim, the Veteran is unable to file a Notice of Disagreement to the RO's decision of the CUE claim at the present time.  See 38 U.S.C.A. § 7105(a).  Therefore, the RO must issue a rating decision on the CUE claim and advise the veteran of his appellant rights.  The Board will defer adjudication of the increased rating claim pending the resolution of the intertwined, but unadjudicated, CUE claim.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a physician other than the July 2016 VA examiner.  The electronic claims folder must be made available to and reviewed by the examiner.

The examiner should respond to the following:

(a) Is it at least as likely as not (probability of 50 percent or more) that the Veteran's erectile dysfunction was incurred as a result of active service, to include his asserted service in a nuclear firing battery at Fort Polk, Louisiana; or exposure to chemicals and toxins besides Agent Orange while stationed at Fort McClellan, Alabama, or in the Persian Gulf? 

(b) If there is no direct relationship to service for erectile dysfunction, is it at least as likely as not (probability of 50 percent or more) that such disability was proximately caused OR aggravated (meaning permanently worsened beyond the natural progression of the disease) by any service-connected disability, to include prostate cancer or treatment, PTSD and depressive disorder, hypertension, or medications such as anti-depressants?

For all of the above questions, the examiner must provide reasons for any opinions offered. 

The examiner should consider the evidence of chemical exposure and possibly related conditions submitted by the Veteran, as well as prior medical evidence and opinions such as in the May 2012 and July 2016 VA examination reports.  The examiner should also consider the Veteran's reports as to his history and symptomatology.  If the examiner chooses to reject the Veteran's reports, a reason must be given in the report. 

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

2.  In a rating decision, adjudicate the claim of CUE in the January 1995 rating decision that denied service connection for PTSD and depressive disorder.  If the benefit being sought is denied, provide the Veteran and her representative with appropriate notice of her appellate rights, and allow an opportunity to perfect an appeal.  This matter should be returned to the Board only if an appeal is perfected.

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


